          Case 2:15-cr-00206-RAJ Document 121 Filed 08/12/20 Page 1 of 5



 1                                                               Hon. Richard A. Jones
 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 7                                  AT SEATTLE
 8
     UNITED STATES OF AMERICA,
 9                                                   No. 2:15-cr-00206-RAJ
                             Plaintiff,
10
               v.                                    ORDER
11
     AMANDA CARGILE,
12
                             Defendant.
13

14             This matter comes before this Court on Defendant Amanda Cargile’s
15   Emergency Motion for Sentence Reconsideration. Dkt. 114. Having thoroughly
16   considered the parties’ briefing and the relevant record, the Court finds oral
17   argument unnecessary and hereby DENIES the motion for the reasons explained
18   herein.

19                                    I.   BACKGROUND

20             Ms. Cargile has had a lengthy undertaking with this Court. She was
     originally indicted on one count of Tampering with Consumer Products on June 24,
21
     2015. Dkt. 11. She entered a plea of guilty on September 23, 2015. Dkt. 21. She
22
     participated in this Court’s DREAM program for two years and eventually
23
     voluntarily terminated her participation on August 10, 2017. Dkt. 76. Her U. S.
24
     Sentencing Guideline range was 78 to 97 months. She was sentenced to four months
25
     in custody on September 29, 2017. Dkt. 85.
26


      ORDER - 1
           Case 2:15-cr-00206-RAJ Document 121 Filed 08/12/20 Page 2 of 5



 1           As noted by the Government, the defendant struggled with compliance with
 2   the conditions of supervision and committed a host of violations from May 2018
 3   through September of 2019. During this time the defendant continued to use
 4   controlled substances, including methamphetamine, amphetamine, heroin, and

 5   marijuana; she also used alcohol, failed to make restitution payments, and associated

 6   with a convicted felon without permission. Dkt. 87-94, 105.
             In addition to the foregoing, the defendant was arrested and charged on
 7
     November 25, 2019 with Driving Under the Influence in Whatcom County. After
 8
     entering a plea of guilty she was sentenced to 10 days in custody. While this charge
 9
     was pending the defendant submitted UA’s that were positive for methamphetamine
10
     on January 29 and February 3, 2020. The current violation was incorporated into the
11
     initial petition.
12
             A revocation hearing on the noted petition was held on April 10, 2020 and the
13
     defendant was sanctioned 15 days in custody. Dkt. 112. This Order is the result of
14   the defendant’s request for an emergency motion to reconsider the sanction. The
15   Court extended the defendant’s report date to August 14, 2020 in order to allow
16   adequate briefing on the motion.
17                                      II. DISCUSSION
18           The defendant properly notes that motions for reconsideration are generally
19   disfavored. Local Rule W. D. Wash. LCR 12(b)(13(A). That Rule goes on to note

20   that the court will ordinarily deny such motions in the absence of a showing of
     manifest error in the prior ruling or a showing of new facts or legal authority which
21
     could not have been brought to the attention earlier with reasonable diligence.
22
             The defendant does not allege manifest error in the Court’s prior order but
23
     narrows her argument to the new facts component of the Rule. Specifically she
24
     contends the COVID-19 virus and her medical condition (genetic clotting disorder)
25
     as the basis to support reconsideration of the sentence imposed. Dkt. 118.
26


      ORDER - 2
          Case 2:15-cr-00206-RAJ Document 121 Filed 08/12/20 Page 3 of 5



 1            The government does not appear to contest that the severity of COVID-19
 2   constitutes new facts and could not have been brought to the Court’s attention
 3   earlier. Instead, the government focuses its opposition to the motion on grounds that
 4   the Court lacks authority to reconsider its earlier decision. Dkt. 117 at p. 3.

 5            The Court need not address the issue of whether it has authority to reconsider

 6   its prior decision as the Court is basing its conclusion that home detention is not
     appropriate in light of the Title 18 U.S.C. § 3553(a) factors. As acknowledged by
 7
     the defendant, these factors include “the nature and circumstances of the offense,
 8
     history and characteristics of the defendant, the need for the sentence imposed, the
 9
     kinds of sentences available, promoting respect for the law, providing just
10
     punishment for the offense, and avoiding unwarranted sentencing disparities.”
11
              The Court recognizes that the defendant has a substance use disorder and
12
     continues to face the challenges of that disease. However, at the time the 15 days’
13
     confinement was imposed, the defendant had been on supervised release for nearly
14   16 months and regularly violated the terms of supervision using a variety of illegal
15   drugs despite a cascade of opportunities at treatment.
16            The defendant minimizes the violation of Driving Under the Influence with
17   the corresponding additional drug use violations. This combination of violations
18   creates a danger to the community. It is one thing for the defendant to abuse drugs
19   and endanger her own life, but the DUI offense created a risk of harm to the

20   community that cannot be tolerated. The punishment imposed by the Court was
     ordered to achieve the goal of deterring her from further criminal conduct and
21
     protecting the public from her criminal conduct.
22
              The defendant further seeks conversion of her 15 days of confinement to
23
     home detention. Her argument is focused on her risk factor if she is exposed to the
24
     virus.
25

26


      ORDER - 3
           Case 2:15-cr-00206-RAJ Document 121 Filed 08/12/20 Page 4 of 5



 1          First, if defendant is in fact directed to Dublin FCI, the current (August 11,
 2   2020) conditions at that facility according to the BOP website
 3   https://www.bop.gov/coronavirus indicate:
 4

 5                 Inmates Positive:            0

 6                 Staff Positive:              1
                   Inmate Deaths:               0
 7
                   Staff Deaths:                0
 8
                   Inmates Recovered:           1
 9
                   Staff Recovered:             5
10
            While any number of positives of the virus are of significant concern to this
11
     Court, it would appear the potential effects of COVID-19 at that facility would be
12
     minimal in light of the current pandemic record at Dublin FCI.
13
            Additionally, the defendant raises concerns that an existing blood clot in her
14
     left leg may raise her risk factor for the virus. On this point, the Court agrees with
15
     the government, that while blood clots are of concern, the defendant has presented
16
     no convincing evidence that a history of deep venous thrombosis is a risk factor for
17   contracting or suffering severe complications from COVID-19. Moreover, the
18   Centers for Disease Control and Prevention do not list this condition as increasing
19   the risk of severe illness from COVID-19. Dkt. 117, pgs. 5-6.
20          The Court is not convinced that upon this record it should reconsider the
21   previous sentence or convert the 15 days of confinement to home detention.
22          THEREFORE, Amanda Cargile’s Emergency Motion for Sentence
23   Reconsideration is DENIED.

24   ///
     ///
25
     ///
26
     ///

      ORDER - 4
          Case 2:15-cr-00206-RAJ Document 121 Filed 08/12/20 Page 5 of 5



 1         The Court ORDERS that the defendant’s report date is extended from
 2   August 14, 2020 to September 14, 2020. She is directed to report on that date to the
 3   Federal Detention Center, Seattle, Washington, or to Federal Correctional Institution
 4   Dublin Satellite Camp as directed by United States Probation and Pretrial Services in

 5   its letter dated April 20, 2020, to begin commencement of her sentence.

 6
           DATED this 12th day of August, 2020.
 7

 8

 9
                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      ORDER - 5
